Case 2:15-cv-00671-CBM-GJS Document 64 Filed 08/10/20 Page 1 of 1 Page ID #:5215


  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     DELFINO CARDENAS                        Case No. 2:15-cv-00671-CBM (GJS)
        MACHADO,
 12
                     Petitioner
 13                                              JUDGMENT
               v.
 14
        KIM HOLLAND,
 15
                     Respondent.
 16
 17
 18
             Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19
       United States Magistrate Judge,
 20
 21
             IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23
       DATE: AUGUST 10, 2020               __________________________________
 24                                        CONSEUELO B. MARSHALL
 25                                        UNITED STATES DISTRICT JUDGE

 26
 27
 28
